ROSS, District: Judge
(dissenting). I am unable to agree to the judgment in this case. The gist of the contract between the parties was that Grace & Go. were to provide and. furnish the ship, within reach of her tackle, at the port of Caleta Buena, a full cargo of nitrate of soda in bags, which the ship should there receive, and transport direct to San Francisco, and there deliver, for a certain stipulated sum per ton of 2,240 pounds; the charterers to be allowed for the loading of the ship 30 working lay days, to commence 24 hours after her inward cargo and unnecessary ballast should he finally discharged, and the receipt by them of written notice to that effect from her captain. The charter party further provided that for each and every day’s detention by default of the charters or their agents they should pay to the ship demurrage at the rate of four pence sterling per ton per day, but should the ship be detained by tbe master beyond the time specified, demurrage should be paid *856to the charterers at the same rate and in the same manner; and it concluded with this provision:
“The act of God, enemies, political occurrences, fire, and accidents beyond charterers’ control, as well as the dangers of the seas and navigation, always excepted.”
This exceptive clause manifestly applies to each and every covenant of the charter party,—to those on the part of the charterers to procure, furnish, and load the cargo, as well as to that on the pgrt of the ship to transport it. If an act of God or of enemies, or political occurrences, or fire, or an accident beyond the charterers’ control, or of navigation, cause the failure of either party to comply with either or all of the terms of the contract, such failure must be held excused, for the reason that such is the agreement the parties made. The question then is, did such political occurrences intervene between the making of the charter party and the time the ship was ready to enter upon its performance as to exonerate the charterers from liability for the detention to which the ship was subjected? It is conceded that, after the making of the charter party, the charterers purchased, from a certain company at Caleta Buena, the contemplated cargo of nitrate in time for shipment in accordance with the terms of the contract. But, before the time for shipment arrived, what was practically a civil war broke out in Chili between two factions, one of which was called the Balmaceda party and the other the Congressional party, and each of which claimed to represent the legitimate government of the country. That war was in progress when the ship got ready to receive the cargo. The port of Caleta Buena was then in the possession of the Congressional party, and there was no representative of the Balmaceda party there. By a law of Chili then in force, there was payable by the sellers on all cargoes of nitrate sold for shipment from Chilian ports an export duty of $1.50, Chilian money, per 100 Spanish pounds, which duty was payable to the government of Chili at its customhouse at the port of shipment. It is further stipulated by the parties that the only reason why the cargo was not shipped within the time required by the charter party was “that no sellers of nitrate would consent to deliver the same for shipment during such time as the ^Balmaceda party was unrepresented at Caleta Buena, on the ground that a payment of the export duty to the Congressional party would not be a liquidation of such duty and a defense to them as against any claim which might thereafter be made therefor by the Balmaceda party, or a defense against any charge that might thereafter be made against them by said Balmaceda party for the violation of said revenue law.”
It is not important, I think, whether or not the fears of the nitrate sellers were well founded, although it is not unreasonable to suppose, in view of the history of that contest, that payment by a seller of nitrate of the duty imposed by the Chilian law upon its exportation, to the Congressionalists, thereby furnishing them in part with the sinews of the war they were waging against the party headed by the then president of the republic (Balmaceda), might, in the *857event the latter had been successful in the contest, have been visited with consequences far mom serious than the collection of the duties over again. The agreed fact remains that none would consent to deliver any nitrate for shipment during the time here in question, and that such refusal was caused by the then prevailing political occurrences. For this reason the charterers were unable to procure or furnish the cargo for the ship during the time in question, and, as a necessary consequence, unable to load it withiu that period. The real cause of this failure on their part was the political occurrences—the political contest then being waged between the contending factions in Ohili—against liability for which by either the parties to the charter party chose to stipulate. I think the cases of The Village Belle, 2 Asp. 230, Hudson v. Ede, L. R. 2 Q. B. 566, and Fenwick v. Schmalz, L. R. 3 C. P. 313, give support to this view, and that the cases of Grant v. Coverdale, L. R. 9 App. Cas. 470, The India, 1 C. C. A. 174, 49 Fed. 76, and Sorensen v. Keyser, 2 C. C. A. 650, 52 Fed. 164, are not against it. In Grant v. Ooverdale, the clause of exception applied only to the failure to load. In The India and in Sorensen v. Keyser, the exception “by reason of drought” the court held referred only to a failure to deliver the logs alongside the vessel for loading. Bat in the case at bar the parties themselves so placed the exception clause in the charier party as to make it apply to every covenant thereof.